Title: To James Madison from Henry J. Hutchins, 10 February 1806 (Abstract)
From: Hutchins, Henry J.
To: Madison, James


                    § From Henry J. Hutchins. 10 February 1806, Philadelphia. “Prompted by a desire of proving useful to my fellow-citizens, but still more by my duty as the head of an increasing family, I am induced to address you with a request that if a vacancy should offer within the extensive sphere of your department in which my exertions could be of use, you would be pleased to deem me worthy of your patronage, and signify the same to me, relying on due secrecy and confidence on my part. Should an investigation of my principles and talents be deemed necessary, I can refer you to respectable clerical characters of this city for enquiries as to the former, and to eminent Merchants for satisfaction as to the latter.”
                    Adds in a postscript: “I now receive $1000 dolls ⅌ annm. which I find incompetent.”
                